*808
JUDGMENT

PER CURIAM
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed November 15, 2004, be affirmed. Appellant has disclaimed any intent to challenge the withholding of material pursuant to 5 U.S.C. § 552(b)(7)(C) and (D). Moreover, to the extent appellant is making a claim under Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963), that he has been denied access to material exculpatory or impeachment evidence, his remedy is an action pursuant to 28 U.S.C. § 2255 in the sentencing court. See 28 U.S.C. § 2255; Razzoli v. Federal Bureau of Prisons, 230 F.3d 371 (D.C.Cir.2000).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.